

Exhibit 10.4


NEWFIELD EXPLORATION COMPANY


2017 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR NON-EMPLOYEE DIRECTORS UNDER THE
NEWFIELD EXPLORATION COMPANY
NON-EMPLOYEE DIRECTORS’ DEFERRED COMPENSATION PLAN
This Restricted Stock Unit Agreement (this “Agreement”) is made this [____] day
of [____], 2017 (the “Grant Date”), by and between Newfield Exploration Company
(the “Company”) and [_________] (“Director”).
1.    AWARD.
(a)
Restricted Stock Units. Pursuant to the Company’s 2017 Omnibus Incentive Plan,
as the same may be amended and restated from time to time (the “2017 Plan”), the
Company’s Non-Employee Directors’ Deferred Compensation Plan (the “Director
Deferred Plan”), Director’s applicable Calendar Year Election Form (the
“Election Form”) and this Agreement, [____] Restricted Stock Units (“RSUs”) are
granted to Director as of the Grant Date as hereinafter provided subject to
certain restrictions described herein. For purposes of this Agreement, a grant
of RSUs is a bookkeeping entry in Director’s RSU Subaccount that represents the
right to receive one share of Common Stock on the applicable payment date(s) set
forth in Section 2(d) in exchange for each Vested RSU. RSUs are not shares of
Common Stock and, except as otherwise provided in this Agreement, have no voting
rights, dividend rights or any other benefits generally accorded to stockholders
unless and until Common Stock is actually issued pursuant to Section 2(d).

(b)
Plan Documents Incorporated. Director acknowledges receipt of a copy of the 2017
Plan and the Director Deferred Plan, and agrees that this grant of RSUs shall be
subject to all of the terms and provisions thereof. Unless otherwise specified,
capitalized terms used but not defined herein will have the meanings set forth
in the Director Deferred Plan.

2.
RESTRICTED STOCK UNITS. Director hereby accepts the RSUs when awarded and agrees
with respect thereto as follows:

(a)
Restrictions. Except as may be otherwise provided in Section 6(e) of the 2017
Plan, in the event of termination of Director’s service for any reason other
than (i) due to death or Disability, or (ii) following Director’s completion of
the current term of office, where (A) with the approval of the Nominating and
Corporate





1
    



--------------------------------------------------------------------------------




Governance Committee of the Board, Director chooses to not stand for re-election
at the next annual meeting of the stockholders, (B) the Nominating and Corporate
Governance Committee of the Board does not nominate Director to stand for
re-election at the next annual meeting of the stockholders, or (C) Director is
not re-elected at the next annual meeting of stockholders, then, Director shall,
for no consideration, forfeit to the Company all RSUs to the extent then subject
to the Forfeiture Restrictions. The obligation to forfeit and surrender RSUs to
the Company upon termination of Director’s service is referred to herein as the
“Forfeiture Restrictions.” The Forfeiture Restrictions shall be binding upon and
enforceable against any transferee of RSUs. The RSUs may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred or disposed of other
than by will or the laws of descent or distribution, and any such attempted
transfer shall be void. For purposes of this Agreement, “Disability” means
Director is unable to engage in the essential functions of Director’s role with
the Company (after accounting for reasonable accommodation, if applicable) by
reason of any physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, which determination may be made by a physician selected or approved by
the Committee and, in this respect, Director shall submit to an examination by
such physician upon request by the Committee.
(b)
Lapse of Forfeiture Restrictions. The Forfeiture Restrictions shall lapse as to
the RSUs on the one year anniversary of the Grant Date, provided that the lapse
conditions described below have been satisfied (the “Lapse Date”). The
Forfeiture Restrictions shall lapse as provided above and the RSUs shall become
Vested only if Director has remained a director of the Company continuously from
the Grant Date through the Lapse Date; provided, however, that if, prior to the
Lapse Date, (i) Director terminates service as a director (A) by reason of death
or Disability, or (B) following Director’s completion of the current term of
office, where (x) with the approval of the Nominating and Corporate Governance
Committee of the Board, Director chooses to not stand for re-election at the
next annual meeting of the stockholders, (y) the Nominating and Corporate
Governance Committee of the Board does not nominate Director to stand for
re-election at the next annual meeting of the stockholders, or (z) Director is
not re-elected at the next annual meeting of stockholders, or (ii) a Qualifying
Change of Control occurs, then, in each case, the Forfeiture Restrictions on all
RSUs issued to Director shall immediately lapse, and the RSUs shall become
Vested, as of the date of his or her termination of service as a director or as
of the date of the Qualifying Change of Control, as applicable. To the extent
that the lapse conditions are not satisfied, Director shall automatically for no
consideration forfeit and surrender to the Company all of the RSUs that are then
subject to Forfeiture Restrictions.





2
    



--------------------------------------------------------------------------------




(c)
Plan Earnings. RSUs credited to Director’s RSU Subaccount shall be credited with
Plan Earnings in the form of additional Restricted Stock Units in accordance
with Section 6.02 of the Director Deferred Plan. Any additional Restricted Stock
Units so credited are subject to the terms and conditions of this Agreement, the
Election Form and the 2017 Plan, and specifically will vest and be settled, or
forfeited, as applicable, to the extent and at the time that the underlying RSUs
to which such additional Restricted Stock Units relate are subject to vesting,
settlement or forfeiture.

(d)
Issuance of Shares. Payment with respect to Vested RSUs (including any
additional Restricted Stock Units related thereto that are credited in
accordance with Section 2(c)) shall be made in the form of shares of Common
Stock [and shall commence] on the first day of the month following the six month
anniversary of Director’s “separation from service” from the Company (within the
meaning of Section 409A), [with payments made in [five] substantially equal
annual installments and any subsequent annual installments paid on the
anniversary of the initial installment payment]; provided, that, such payment
shall instead be made [in a lump sum in full] upon a Qualifying Change of
Control, if earlier. Common Stock issued pursuant to this Agreement may be
evidenced in such manner as the Company may deem appropriate, including
book-entry registration or by the issuance of a stock certificate (electronic or
physical).

3.
SECURITIES LAWS. Director agrees to be bound by such provisions as the Company
may require to the end that the issuance by the Company or the sale by Director
of Common Stock that is the subject of this Agreement shall be in compliance
with the applicable securities laws.

4.
SECTION 409A. The RSUs and the payment of Common Stock under this Agreement are
intended to comply with the applicable requirements of Section 409A of the Code
and the Nonqualified Deferred Compensation Rules (“Section 409A”). This
Agreement shall be operated, limited, construed and interpreted consistent with
the foregoing intent to the maximum extent possible; provided, that the Company
makes no representation that the Agreement and the RSUs comply with Section 409A
and shall have no liability to Director for any failure to comply with Section
409A. The Company reserves the right (without obligation to do so) to amend,
restructure, terminate or replace this Award in order to cause this Award to
either not be subject to Section 409A or to comply with the applicable
provisions of the rules thereunder.

5.
COMMUNITY INTEREST OF SPOUSE. The community interest, if any, of any spouse of
Director in any of the RSUs shall be subject to all the terms, conditions and
restrictions of this Agreement, and shall be forfeited and surrendered to the
Company upon the occurrence of any of the events requiring Director’s interest
in such RSUs to be so forfeited and surrendered pursuant to this Agreement.





3
    



--------------------------------------------------------------------------------




6.
TAX WITHHOLDING. To the extent the issuance of the RSUs, the lapse of Forfeiture
Restrictions or the payment of Common Stock hereunder results in the receipt of
compensation by Director, the Company is authorized to withhold from any cash
compensation then or thereafter payable to Director any tax payable or required
to be withheld by reason of the receipt of compensation resulting from the
issuance of RSUs or shares related thereto or the lapse of Forfeiture
Restrictions. Alternatively, Director may authorize the Company to retain or
withhold sufficient shares of Common Stock otherwise receivable by Director from
the Company with respect to the RSUs or may deliver to the Company sufficient
shares of Common Stock to enable the Company to satisfy any such withholding or
other tax obligation.

7.
BINDING EFFECT. This Agreement shall be binding upon and inure to the benefit of
any successors to the Company and all persons lawfully claiming under Director.

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunder duly authorized, and Director has executed this Agreement,
all as of the date first above written.




NEWFIELD EXPLORATION COMPANY




By:                         
Name:
Title:






    
                        
[Name]
Director






  




4
    

